Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the applicationreply filed on April 7, 2022.
Claims 1-6, 8-18, 20-24, 26-30, 32, and 33 have been examined. 

Response to Arguments
2a. Remarks, pages 10-15:

    PNG
    media_image1.png
    259
    831
    media_image1.png
    Greyscale


Examiner respectfully diagrees with Applicant’s arguments.
Brumley discloses:
remotely connect to BMC (FIG.2, block 200 and related text);
submit a request to change/update configuration setting (FIG.2, block 202, and related text);
update BIOS image based on the requested change (FIG.3, block 324, block 328, and related text).

Hsue discloses:
request to change system configuration (FIG.2, Setup Utility and related text);
system configuration includes a current valued of firmware parameter/setting, the firmware parameter is associated with a BIOS (0005, 0012).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hsu’s teaching into Brumley‘s teaching.  One would have been motivated to do so to to enable “improved management and installation of default configurations or settings for firmware. Throughout this application, the terms firmware and BIOS are used interchangeably to refer to the combination of a hardware device and computer instructions that reside on that hardware device, such as a basic input/output system (BIOS) or unified extensible firmware interface (UEFI) on a computer motherboard. The system disclosed herein includes an additional storage device connected to system south bridge, which can store additional groups of default firmware configuration settings” as suggested by Hsu (0012).

Cisneros further discloses:
request to modify system configuration of a BMC; and 
validate the request (FIG.4, block 402-406 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Cisneros’ teaching into Brumley and Hsu‘s teaching.  One would have been motivated to do so to authorize system modification requests/commands as suggested by Cisneros (0029, 0031).


2b. Remarks, pages 15-17:

    PNG
    media_image2.png
    277
    836
    media_image2.png
    Greyscale

Examiner respectfully disagrees with Applicant’s arguments.
Shih discloses: 
control access (read/retrieve/execute) to a system configuration parameter (0018, 0021, 0033)
associated with firmware executed by at least on device of a compuing platform (0018).



Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 33 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receive a system configuration request to access the system configuration parameter of the compute device from a management server via a RESTful interface,” which are not found in the prior art of record.
Incorporating claim 33 into claims 1, 13, 26, and 30 would put the case in condition for allowance.


Claim Rejections – 35 USC §103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1, 8, 9, 13, 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0132799 to Brumley et al. (hereafter “Brumley”) in view of US 2017/0046151 to Hsu (hereafter “Hsu”), and further in view of US 2018/0260568 to Cisneros et al. (hereafter “Cisneros”).

Claim 1. 
Brumley discloses a compute device comprising:
a hardware baseboard management controller (BMC) to control access to a system configuration parameter for the compute device  (FIG.2, Setup Utility and related text), 
wherein to control access to the system configuration parameter (FIG.1, BMC 110 and related text), the BMC is to:
receive a system configuration request to access the system configuration parameter of the compute device (0026, 0030, 0039); 
access the system configuration parameter in response to a receipt of the system configuration request  (FIG.2, block 200 and related text; FIG.3, block 324, block 328, and related text), 
wherein the system configuration parameter comprises a BIOS parameter/value, wherein the BIOS parameter/value is associated with a current value (0027, 0033, 0034)
selectively modify the system configuration parameter (FIG.2, block 204 Yes/No; FIG.3, block 322 Yes/No, and related text); and
selectively provide the system configuration parameter to a requester of the system configuration parameter based on the system configuration request comprising a system configuration parameter read request (0033).

Brumley does not disclose a firmware parameter, wherein the firmware parameter comprises a current value associated with a BIOS.
However, Hsu further discloses a firmware parameter, wherein the firmware parameter comprises a current value associated with a BIOS (0002, 0004, 0005, 0012, 0023, 0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hsu’s teaching into Brumley‘s teaching.  One would have been motivated to do so to to enable “improved management and installation of default configurations or settings for firmware. Throughout this application, the terms firmware and BIOS are used interchangeably to refer to the combination of a hardware device and computer instructions that reside on that hardware device, such as a basic input/output system (BIOS) or unified extensible firmware interface (UEFI) on a computer motherboard. The system disclosed herein includes an additional storage device connected to system south bridge, which can store additional groups of default firmware configuration settings” as suggested by Hsu (0012).

Brumley and Hsu do not disclose based on the system configuration request comprising a valid request to configure the system configuration parameter.
However, Cisneros further discloses based on the system configuration request  (FIG.4, block 402-406 and related text)
comprising a valid request to configure the system configuration parameter (0022, 0025, 0030, 0026, 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Cisneros’ teaching into Brumley and Hsu‘s teaching.  One would have been motivated to do so to authorize system modification requests/commands as suggested by Cisneros (0029, 0031).

Claim 8. 
Brumley discloses the compute device of claim 1, wherein to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to read a system configuration parameter, and the system configuration request comprises a request to read the system configuration parameter of the compute device (0026, 0030, 0039).

Claim 9. 
Brumley discloses the compute device of claim 1, wherein the selectively provide the system configuration parameter to a requester of the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises BMC is further to determine a current value of the system configuration parameter (0008, 0009, 0033).

Claims 13 and 20.
Claims 13 and 20 are medium/media versions, which recite(s) the same limitations as those of claims 1 and 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 13 and 20.

Claim 26.
Claim 26 is a method version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 26.

Claim 29. 
Brumley discloses the compute device of claim 1, wherein selectively provide the system configuration parameter based on the system configuration request comprising a read request comprises provide a current value of the system configuration parameter to a processor and wherein the processor is to provide the current value to one or more of: an operating system, firmware environment, or software executed by the processor (0009, 0028, 0033).



6. Claims 2, 3, 6, 14, 15, 18, 21, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros and further in view of US 2002/0198967 to Iwanojko et al. (hereafter “Iwanojko”).

Claim 2.    
Brumley, Hsu, and Cisnero do not disclose the compute device of claim 1, wherein: the system configuration request comprises a request to configure the system configuration parameter and a next value for the system configuration parameter; and to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to configure a system configuration parameter.
However, Iwanojko further discloses:
the system configuration request comprises a request to configure the system configuration parameter and a next value for the system configuration parameter (FIG.3 and related text in 0004, 0033, 0051); and
to receive the system configuration request to access the system configuration parameter comprises to receive a system configuration request to configure a system configuration parameter (FIG.5 and related text in 0021, 0038, 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iwanojko’s teaching into Brumley, Hsu, and Cisneros’ teaching.  One would have been motivated to do so to check and determine a correct sequence when changing a plurality of configuration parameters as suggested by Iwanojko (0021, 0033, 0041).

Claim 3.    
Cisneros discloses the compute device of claim 2, wherein the BMC is further to: 
determine if the system configuration request is valid (FIG.4 and related text), 
wherein to selectively modify the system configuration parameter based on the system configuration request comprising a valid request to configure the system configuration parameter comprises configure, in response to a determination that the system configuration request is valid, the system configuration parameter (FIG.5, blocks 502-506 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Cisneros’ teaching into Brumley, Hsu, and Iwanojko‘s teaching.  One would have been motivated to do so to authorize system modification requests/commands as suggested by Cisneros (0029, 0031).

Claim 6.    
Brumley, Hsu, and Cisneros do not disclose the compute device of claim 3, wherein the BMC is further to reject, in response to a determination that the system configuration request is not valid, a next value of system configuration parameter of the compute device requested to be configured based on the system configuration request.
However, Iwanojko further discloses the BMC is further to reject, in response to a determination that the system configuration request is not valid, a next value of system configuration parameter of the compute device requested to be configured based on the system configuration request (0019, 0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iwanojko’s teaching into Brumley, Hsu, and Cisneros’ teaching.  One would have been motivated to do so to validate configuration change requests as suggested by Iwanojko.

Claims 14, 15, and 18.
Claims 14, 15, and 18 are medium/media versions, which recite(s) the same limitations as those of claims 2, 3, and 6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 14, 15, and 18.

Claim 21. 
Brumley discloses the one or more machine-readable storage media of claim 14, wherein the selectively provide the system configuration parameter based on the system configuration request comprising a system configuration parameter read request comprises determine a current value of the system configuration parameter (0027, 0033, 0034, 0039).

Claims 27 and 28.
Claims 27 and 28 are method versions, which recite(s) the same limitations as those of claims 2 and 3, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 27 and 28.


7. Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros, Iwanojko, and further in view of US 2002/0172188 to Wunsch (hereafter “Wunsch”).

Claim 4.    
Brumley, Hsu, Cisneros, and Iwanojko do not disclose the compute device of claim 3, wherein to determine if the system configuration request is valid comprises to determine if a next new value of system configuration parameter is within a range of accepted values.
However, Wunsch further discloses wherein to determine if the system configuration request is valid comprises to determine if a next new value of system configuration parameter is within a range of accepted values (0064).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wunsch’s teaching into Brumley, Hsu, Cisneros, and Iwanojko‘s teaching.  One would have been motivated to do so to ensure a reconfiguration request has parameters which are within valid ranges as suggested by Wunsch (0064).

Claim 16.
Claim 16 is a medium/media version, which recite(s) the same limitations as those of claim 4, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.



8. Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros, Iwanojko, and further in view of in view of US 2013/0227543 to Chen (hereafter “Chen”).

Claim 5.    
Brumley, Hsu, Cisneros, and Iwanojko do not disclose the compute device of claim 3, wherein to determine if the system configuration request is valid comprises to determine if a next value of the system configuration parameter can be implemented on the compute device based on a hardware configuration of the compute device.
However, Chen further discloses wherein to determine if the system configuration request is valid comprises to determine if a next value of the system configuration parameter can be implemented on the compute device based on a hardware configuration of the compute device (0053, 0054).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching into Brumley, Hsu, Cisneros, and Iwanojko‘s teaching.  One would have been motivated to do so to ensure compatibility with hardware provided by different manufactures as suggested by Chen (0053, 0054).

Claim 17.
Claim 17 is a medium/media version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.



9. Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros, and further in view of US 2013/0219158 to Martelli (hereafter “Martelli”).

Claim 10.    
Brumley, Hsu, and Cisneros do not disclose the compute device of claim 1, wherein to receive the system configuration request comprises to receive a system configuration request from a processor of the compute device.
However, Martelli further discloses to receive the system configuration request comprises to receive a system configuration request from a processor of the compute device (0041).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Martelli’s teaching into Brumley, Hsu, and Cisneros‘ teaching.  One would have been motivated to do so to self-check/self-monitor proper operation of control programs and configuration parameters as suggested by Martelli.

Claim 22.
Claim 22 is a medium/media version, which recite(s) the same limitations as those of claim 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 22.



10. Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros, and further in view of US 2020/0050497 to Kumar et al. (hereafter “Kumar”).

Claim 11.    
Brumley, Hsu, and Cisneros do not disclose the compute device of claim 1, wherein the BMC is further to determine whether the system configuration request is received from a management server communicatively coupled to the compute device via a network.
However, Kumar further discloses wherein the BMC is further to determine whether the system configuration request is received from a management server communicatively coupled to the compute device via a network (0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar’s teaching into Brumley, Hsu, and Cisneros‘ teaching.  One would have been motivated to do so to loop back to wait for the configuration request as suggested by Kumar (0070).

Claim 23.
Claim 23 is a medium/media version, which recite(s) the same limitations as those of claim 11, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 23.



11. Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brumley, Hsu, Cisneros, Kumar, and further in view of US 2017/0195179 to Chan et al. (hereafter “Chan”).

Claim 12.    
Brumley, Hsu, Cisneros and Kumar do not disclose the compute device of claim 11, wherein to access the system configuration parameter to configure the system configuration parameter comprises to configure the system configuration parameter via a web interface.
However, Chan further discloses wherein to access the system configuration parameter to configure the system configuration parameter comprises to configure the system configuration parameter via a web interface (0045).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chan’s teaching into Brumley, Hsu, Cisneros and Kumar‘s teaching.  One would have been motivated to do so to use mobile communications devices as suggested by Chan (0045).

Claim 24.
Claim 24 is a medium/media version, which recite(s) the same limitations as those of claim 12, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 24.



12. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0115709 to Shih et al. (hereafter “Shih”) in view of US 2016/0328229 to Christopher et al. (hereafter “Christopher”).

Claim 30. 
Shih discloses an apparatus comprising:
a management controller circuitry comprising one or more of: a baseboard management controller (BMC) (FIG.2, BMC 30 and related text)
or a converged security and manageability engine (CSME), wherein the management controller comprises circuitry, that when operational, is to:
control access to a system configuration parameter  (0018, 0021, 0033)
associated with firmware executed by at least one device of a computing platform (0018, 0021, 0022-0028, 0033), 
provide the system configuration parameter to a requester of the system configuration parameter based on a system configuration parameter request comprising a system configuration parameter read request (0009, 0010, 0030, 0031, 0034).

Shih does not disclose control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value.
However, Christopher further discloses control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value (0102, based at least in part on version information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Christopher’s teaching into Shih‘s teaching.  One would have been motivated to do so to determine whether an update is necessary as suggested by Christopher (0102).


13. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, Christopher, and further in view of US 2007/0174686 to Douglas et al. (hereafter “Douglas”).

Claim 32. 
As above, Christopher discloses the apparatus of claim 30, wherein to control update to the system configuration parameter based, at least in part, on a received next system configuration parameter value (0102, based at least in part on version information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Christopher’s teaching into Shih‘s teaching.  One would have been motivated to do so to determine whether an update is necessary as suggested by Christopher (0102).

Shih and Christopher do not disclose the management controller is to: selectively modify the system configuration parameter based on a system configuration request comprising a valid request to configure the system configuration parameter.
However, Douglas further discloses the management controller is to: selectively modify the system configuration parameter based on a system configuration request comprising a valid request to configure the system configuration parameter (0025, 0080, 0093).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Douglas’ teaching into Shih and Christopher‘s teaching.  One would have been motivated to do so to send a negative acknowledgment to the issuer as suggested by Douglas (0025, 0093).


Conclusion
14. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

15. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192